Citation Nr: 1726969	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-18 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran a rating increase in excess of 50 percent for his PTSD.


FINDINGS OF FACT

In a July 2017 correspondence, the Veteran withdrew his appeal of the issue of entitlement to an initial rating in excess of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 50 percent for PTSD has been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
      

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

In a July 2017 correspondence, the Veteran withdrew his appeal of the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  As the appeal concerning entitlement to an initial rating in excess of 50 percent for PTSD has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204.


ORDER

The appeal on the issue of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


